Citation Nr: 1045178	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for high blood pressure, 
claimed as secondary to Agent Orange exposure and service-
connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, 
to include carpal tunnel syndrome, claimed as secondary to Agent 
Orange exposure and 
service-connected diabetes mellitus.

4.  Entitlement to service connection for a lung disorder, 
claimed as secondary to Agent Orange exposure.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a bilateral eye disorder (characterized as 
refractive error and cataracts).  

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003, August 2005, August 2006, and August 
2008 rating actions of the Department of Veterans Affairs 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In statements received by the RO in March 2009 and August 2010, 
the Veteran withdrew his requests for a Decision Review Officer 
hearing and a Travel Board hearing.

With respect to the Veteran's claim concerning an acquired 
psychiatric disorder, the Board notes that while the RO has 
characterized this as a claim to reopen, the record reflects that 
the Veteran has been continuously seeking service connection for 
a psychiatric disorder since July 2003.  

It is also observed that the procedural history of the Veteran's 
claim concerning high blood pressure is confusing.  The RO denied 
service connection for this disorder in a March 2005 rating 
decision, and again in a September 2008 rating decision.  As will 
be discussed in the decision that follows, however, the record 
reflects that in an August 2005 rating decision, the RO granted 
service connection for diabetic nephropathy with hypertension, 
effectively granting service connection for high blood pressure.  
A such, the issue concerning high blood pressure is moot and will 
be dismissed below.  

The issues of an increased rating for diabetes mellitus, service 
connection for peripheral neuropathy, a lung disorder and an 
acquired psychiatric disorder, and whether new and material 
evidence has been received to reopen a prior denial of service 
connection for a bilateral eye disorder are  addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an August 2005 rating decision, service connection was granted 
for diabetic nephropathy with hypertension, and a 30 percent 
initial disability evaluation was assigned, effective November 8, 
2004.


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to 
service connection for high blood pressure has become moot by 
virtue of an August 2005 grant of service connection for diabetic 
nephropathy with hypertension, and there remains no matter in 
controversy for which the Board has jurisdiction.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran filed a claim for service connection 
for high blood pressure as secondary to his service-connected 
diabetes mellitus in December 2004.  In March 2005, the RO denied 
service connection for this disorder.  In March 2008, the Veteran 
again raised the issue, and the RO again denied service 
connection for the disorder in August 2008, finding that the 
Veteran's high blood pressure was not related to his service-
connected diabetes.  

Significantly, however, the record reflects that in an August 
2005 rating decision, the RO granted service connection for 
diabetic nephropathy with hypertension.  This determination was 
based on a July 2005 VA diabetes mellitus examination, which 
revealed microalbuminuria not previously documented and arterial 
hypertension dating back many years, which the examiner 
determined was more likely than not related to diabetes mellitus.

The Veteran's service-connected diabetic nephropathy associated 
with diabetes mellitus has been rated by the RO as 30 percent 
disabling under the provisions of Diagnostic Code 7541.  Under 
this Diagnostic Code, renal involvement in diabetes mellitus, 
sickle cell anemia, systemic lupus erythematosus, vasculitis, or 
other systemic disease process is rated as renal dysfunction.  38 
C.F.R. § 4.116, Diagnostic Code 7541.  Under the diagnostic 
criteria for renal dysfunction, a 30 percent rating is warranted 
for albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under diagnostic code 7101 
(pertaining to hypertensive vascular disease).  Thus, the 
Veteran's 30 percent rating for his diabetic nephropathy also 
contemplates his hypertension.  

The Veteran has not appealed the rating decision that established 
service connection for diabetic nephropathy with hypertension.  
The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105(d)(5).  Here, the only asserted error with regard 
to high blood pressure was that VA incorrectly denied service 
connection.  As service connection has been established for 
diabetic nephropathy with hypertension there remains no alleged 
error of fact or law regarding the Veteran's high blood pressure.  
As such the appeal concerning service connection for high blood 
pressure is dismissed.


ORDER

The issue of entitlement to service connection for high blood 
pressure is moot; the appeal as to this issue is dismissed.


REMAND

1.  Document Translation

Per agreement with The VA Compensation and Pension Service, it 
has been established that as of July 9, 2010 the San Juan 
Regional Office will be responsible for translating all Spanish 
language documents that are contained in claims files before they 
are transferred to the Board.  This file was certified on August 
19, 2010 and thereafter transferred to the Board.  Preliminary 
review of the file reflects numerous untranslated documents, 
including service treatment records.  As such, a remand for 
translation is necessary.

2.  Peripheral Neuropathy

Post-service medical records reflect repeated complaints of 
numbness and tingling in the hands and legs.  Nerve conduction 
studies performed in June 2007 found no peripheral neuropathy in 
the lower extremities but did reveal carpal tunnel syndrome 
(understood to be a type of peripheral neuropathy) in the 
bilateral upper extremities.  Significantly, however, the record 
does not contain an opinion regarding the etiology of the 
Veteran's carpal tunnel syndrome, and specifically, whether there 
is any association between this disorder and the Veteran's 
service-connected diabetes mellitus.  This should be 
accomplished.


3.  Updated VA Treatment Records

The record reflects that the Veteran receives regular care at the 
VA Medical Center (VAMC) in San Juan, Puerto Rico.  Updated 
treatment records from this facility should be obtained.  Of 
particular interest to the Board is the complete report of nerve 
conduction studies of the bilateral upper and lower extremities 
performed in June 2007.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
ensure that all Spanish language 
statements, medical records and 
documents contained in the Veteran's 
claims file are translated into 
English.

2.	The RO should obtain copies of the 
Veteran's updated treatment records 
from the San Juan VAMC dated since 
April 2008.

3.	Schedule the Veteran for an appropriate 
VA examination for the purpose of 
determining the etiology of his 
currently-shown carpal tunnel syndrome 
of the bilateral upper extremities.  
The claims file, including this REMAND, 
should be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should specifically state that such a 
review was conducted.  All indicated 
tests and studies should be 
accomplished and the findings reported 
in detail.  

In addition, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent 
probability or greater ) that the 
Veteran's currently-shown carpal tunnel 
syndrome is due to his military 
service, including exposure to Agent 
Orange, or his service-connected 
diabetes mellitus.  If it is determined 
that the Veteran's carpal tunnel 
syndrome is not due to his service or 
his service-connected diabetes 
mellitus, the examiner should opine as 
to whether it is at least as likely as 
not that the Veteran's current carpal 
tunnel syndrome is aggravated by his 
service-connected diabetes mellitus.  
(In this regard, to be aggravated is to 
undergo an increase in severity that is 
proximately due to or the result of the 
right and left knee disability.)  

A complete rationale for any opinion 
expressed should be provided, and if it 
is not possible to express an opinion 
without resort to speculation, an 
explanation for why that is so should 
be made.

4.	Readjudicate the Veteran's claims.  If 
any decision remains adverse to the 
Veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


